Consent of Independent Registered Public Accounting Firm The Board of DirectorsCalvert World Values Fund, Inc.: We consent to the use of our report, incorporated herein by reference, dated November 28, 2011, with respect to the financial statements of the Calvert World Values International Equity Fund, Calvert Capital Accumulation Fund, and Calvert International Opportunities Fund, each a series of the Calvert World Values Fund, Inc., as of September 30, 2011, and to the references to our firm under the headings "Financial Highlights" in the Prospectuses and "Independent Registered Public Accounting Firm and Custodian" in the Statement of Additional
